Suit for salary. Plaintiff entitled to recover. Opinion 130 C. Cls. 567.
In accordance with the opinion of the court and on a stipulation by the parties showing the amount due thereunder, judgment for the plaintiff was entered for $11,167.91.
Defendant’s motion for rehearing or reconsideration overruled January 31, 1956.

Retired Pay Navy Enlisted Men

Following the opinion of the court in the case of Christopher C. Sanders v. United States, 120 C. Cls. 501, and upon *968stipulations of the parties showing the amounts due each of the plaintiffs for additional pay for service in the United States Navy, judgments were entered for the respective plaintiffs for the amounts stated in the several stipulations as follows:
ON NOVEMBER 8, 1955

Docket No. Number of Judgments

264r-52 1
414r-52_. 520-53. 490-54.. 1 1 4

Philippines Claims Dismissed

Jurisdiction; claims from Philippines.
Following the opinion in Eleuterio Logronio v. United States, 132 C. Cls. 596, in which the opinion in Victorio v. Limited States, 122 C. Cls. 708, was overruled, the petitions in the following cases were dismissed, in open court, November 8, 1955, on defendant’s motions:
No. 49541. Isidro Vietorio
No. 69-53. Sergio Q. Pates
No. 493-52. Claro S. Ong
No. 97-53. Estelita L. DeSalido
No. 50300 (4). Juanito P. Pastrana, et al., in ease of Gerónimo Saololo
No. 50300 (12). Juanito P. Pastrana, et al., in case of Capt. Eicardo A. Pronove, et al.
No. 50126 Vicenta Totengco